DETAILED ACTION
This office action is in response to claims filed on 10/23/2019. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/19 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a second controller including a first mode which controls the driving current flowing through the winding of the motor in such a manner that a deviation between the rotation phase determined by the phase determiner and the instructed phase is reduced, and a second mode which controls the driving current based on a current having a previously determined magnitude, wherein the second controller is configured to switch a control mode for controlling the driving current from the second mode to the first mode in a case where a value corresponding to a target speed of the rotor becomes a value larger than a predetermined value during execution of the second mode after driving of the motor is 
	Regarding Claims 2-5 depend on claim 1, therefore are allowable as well.
Regarding Claim 6, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a second controller including a first mode which controls the driving current flowing through the winding of the motor in such a manner that a deviation between the rotational speed determined by the speed determiner and the instructed speed is reduced, and a second mode which controls the driving current based on a current having a previously determined magnitude, wherein the second controller is configured to switch a control mode for controlling the driving current from the second mode to the first mode in a case where the instructed speed becomes a value larger than a predetermined value during execution of the second mode after driving of the motor is started with the second mode, and a discriminator configured to determine whether rotation of the motor is abnormal, and wherein, in a case where driving of the motor has been stopped due to an abnormality of conveyance of the sheet being detected by the first detector and it is determined by the discriminator that rotation of the motor is abnormal, the second controller starts driving of the motor with the second mode and maintains the second mode even if the instructed speed becomes larger than the predetermined value.”
Regarding Claims 7-10 depend on claim 6, therefore are allowable as well.
Claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second controller including a first mode which controls the motor based on a first current which is to be supplied so as to reduce a deviation between a rotation phase of the rotor and the instructed phase and a second current which is higher in frequency than the first current, and a second mode which controls the motor based on a current having a previously determined magnitude, a second detector configured to detect a driving current flowing through a winding of the motor, an extraction unit configured to extract signals of a predetermined frequency band including a frequency of the second current from the current detected by the second detector, a phase determiner configured to determine a rotation phase of the rotor based on signals of the predetermined frequency band extracted by the extraction unit and a set control value, and a discriminator configured to determine whether rotation of the motor is abnormal, wherein, in a case where driving of the motor has been stopped due to an abnormality of conveyance of the sheet being detected by the first detector and it is determined by the discriminator that rotation of the motor is not abnormal, the second controller starts driving of the motor with the first mode, and wherein, in a case where driving of the motor has been stopped due to an abnormality of conveyance of the sheet being detected by the first detector and it is determined by the discriminator that rotation of the motor is abnormal, the second controller starts driving of the motor with the second mode.”
Regarding Claims 12-15 depend on claim 11, therefore are allowable as well.
Regarding Claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second controller including a first mode which controls the motor based on a first current which is to be supplied so as to reduce a deviation between a rotation speed of the rotor and the instructed speed and a second current 
Regarding Claims 17-20 depend on claim 16, therefore are allowable as well.
The closest prior art Fujisawa US 20160331211 A1 (hereinafter “Fukisawa”) teaches a 
change-over switch configured to switch a connection destination of the drive circuit from the constant current circuit to the sense resistance in a predetermined period in a current application period in which the current is applied to the actuator by the drive circuit; and an FPGA configured to detect a resistance value of predetermined circuits including the actuator through 
which the current passes, based on the current flowing in the sense resistance, and configured to detect an abnormality of the actuator based on the detection result.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imamura et al. US 20120145472 A1 teaches “[0100] The phase current instruction values Iuref, Ivref, and Iwref calculated by the two-phase/three-phase conversion section 33e of the normal-time motor instruction value calculation section 33 are input to respective normally-closed contacts of the change-over switches 71u, 71v, and 71w, and the phase current instruction values Iuref, Ivref, and Iwref output from the abnormal-time motor instruction value calculation section 34 are input to the other respective normally-opened contacts.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CORTEZ M COOK/Examiner, Art Unit 2846